DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on 11/16/2021.
Claims 1-2, 4-15, 17-21,  and 23-30 are pending of which claims 1, 14, 29 and 30 are independent claims, claim 3, 16 and 22  are canceled. 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10, 12-15, 17-21, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190349177 to Dinan (hereinafter “Dinan”) in view of US. Pub. 20200260417 to Jo (hereinafter “Jo”).

Regarding claim 1: Dinan discloses a method for wireless communication at a user equipment (UE), comprising:  receiving group  common physical control channel signaling that configures configured grant uplink transmissions for a set of UEs that includes the UE (Dinan, see paragraph [0126], wireless device receives configuration parameters of cells grouped into physical uplink control channel (PUCCH) groups, and  a PUCCH transmission may be configured on a PCell, as well as on an SCell in CA, an SCell PUCCH may be realized using the concept of PUCCH groups, where aggregated cells are grouped into two or more PUCCH groups, a cell from a PUCCH group may be configured to carry a PUCCH, and  up to n carriers may be aggregated where n may be 16, 32, or 64, one SCell PUCCH (e.g. two PUCCH groups) may be supported, and also a PUCCH group concept with multiple (more than one) SCells carrying PUCCH may be employed( e.g., there can be more than two PUCCH groups); and  transmitting a configured grant uplink transmission in accordance with the group  common physical control channel signaling (Dinan, see paragraph [0162], if SCell is a PUCCH SCell and PDCCH on an activated SCell in PUCCH cell group indicates an uplink grant or downlink assignment: UE restarts the sCellDeactivationTimer associated with the SCell, and after expiration of this timer, PUCCH secondary cell is deactivated )

However, Dinan does not explicitly teach indicates a field within a group common physical control channel that the UE of  the plurality of UEs is to monitor; receiving a control message in the field within the group common physical control channel based at least in part on the received group  common physical control channel signaling and the control message included in the field within the group common physical control channel. However, Jo in the same or similar field of endeavor teaches indicates a field within a group common physical control channel that the UE of  the plurality of UEs is to monitor; receiving a control message in the field within the group common physical control channel based at least in part on the received group  common physical control channel signaling Jo, see paragraph [0008], a UE receiving information on a payload size of a group common-PDCCH (GC-PDCCH) that the UE needs to monitor, such as,  information on a control channel element (CCE) aggregation level of the GC-PDCCH that the UE needs to monitor, where monitoring the GC-PDCCH in a control  resource set (CORESET) is based on the information on the payload size of the GC-PDCCH and the information on the CCE aggregation level of the GC-PDCCH, and obtaining a slot format indication (SFI) from the GC-PDCCH) the control message included in the field within the group common physical control channel. (Jo, see paragraph [0042],  group common physical control channel transports  a CORESET, which is a set of resources for control message transmission and the search space may be aggregation of control channel candidates for perform blind detection; the search space may be configured for the CORESET. For example, when one search space is defined on one CORESET, a CORESET for a common search space (CSS) and a CORESET for a UE-specific search space (USS) may each be configured. As another example, a plurality of search spaces may be defined in one CORESET, for example, the CSS and the USS may be configured for the same CORESET). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Jo into Dinan’s system/method because it would allow resources available for the GC-PDCCH are fixed.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of the UE's decoding complexity (Jo; [0136]).

Regarding claim 2: Dinan discloses receiving a control message in the group  common physical control channel based at least in part on the configured grant uplink Jo, see paragraph [0068] a GC-PDCCH may carry the SFI for a UL and a DL band, when SFI indicates D or U, transmission is only downlink or uplink respectively, and  the network may provide the UL timing (and/or HARQ-ACK timing) to the UE depending on the direction indicated by the SFI on the GC-PDCCH), wherein the configured grant uplink transmission is transmitted in accordance with the specified operation (Jo, see paragraph [0064], the network may dynamically provide not only the UL timing but also a HARQ-ACK timing to the UE in DCI).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Jo into Dinan’s system/method because it would allow resources available for the GC-PDCCH are fixed.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of the UE's decoding complexity (Jo; [0136]).

Regarding claim 4: Dinan discloses the method of claim 1, further comprising:  receiving an acknowledgment message in the group  common physical control channel based at least in part on the configured grant uplink transmission (Dinan, see paragraph [0166], on configured uplink grant a wireless device may transmit at least one of the following on the PUCCH secondary cell: channel state information, positive acknowledgement and negative acknowledgement, a scheduling request, etc.);  and determining not to transmit a retransmission of the configured grant uplink transmission based at least in part on the acknowledgment message (Dinan, see paragraph [0127], an HARQ feedback and CSI report of a SCell may sent on a PUCCH of a PCell if no PUCCH SCell is signaled for that SCell). 

Regarding claim 5: Dinan discloses the method of claim 1, further comprising:  receiving an activate message in the group  common physical control channel indicating that configured grant uplink transmission resources are active (Dinan, see paragraph [0112], FIG. 9, a configured uplink grant has initial state of deactivated,  an eNB transmits an activation command  to activate an SCell, a preamble  (Msg1) may be sent by a UE in response to a PDCCH activation message, and in response to the preamble message a random access response message, Msg2,  is sent from the UE after which the transmission resource is active and starts  transmission).  

Regarding claim 6: Dinan discloses the method of claim 1, further comprising:  receiving a deactivate message in the group  common physical control channel indicating that configured grant uplink transmission resources are inactive(Dinan, see paragraph [0127], a newly added PUCCH SCell through a grant may be initially deactivated indicating resources of the group are inactive).  

Regarding claim 7: Dinan discloses the method of claim 1, further comprising:  receiving a negative acknowledgment message in the group physical control  channel based at least in part on the configured grant uplink transmission; and   transmitting a retransmission of the configured grant uplink transmission based at least in part on the negative acknowledgment message (Dinan, see paragraph[0166], a wireless device may  receive at least one of the following on the PUCCH secondary cell: positive acknowledgement and negative acknowledgement, and the wireless device transmits  channel state information, and  a scheduling request to a base station, and when a wireless device receives negative acknowledgement for a previously transmitted information, the wireless device may transmit again the previous information transmitted, and  a base station may retransmit the same information for a received negative acknowledgement from a wireless device).  

Regarding claim 8: Dinan discloses the method of claim 1, further comprising:  identifying a field within the group  common physical control channel based at least in part on the group  common physical control channel signaling (Dinan, see paragraph [0117], Cells may be grouped into multiple PUCCH groups, and one or more cell within a group may be configured with a PUCCH, for example, one SCell may belong to one PUCCH group, SCells with a configured PUCCH transmitted to a base station may be called a PUCCH SCell, and a cell group with a common PUCCH resource transmitted to the same base station may be called a PUCCH group and see paragraph [0100], a cell in PUCCH group has a downlink and an uplink carriers, may be assigned a physical cell ID and a cell index and  a UE determines the index of a cell from a synchronization signal transmitted on a downlink carrier).  

Regarding claim 10 : Dinan discloses the method of claim 9, wherein the input is a slot index associated with the configured grant uplink transmission, or a transmission time of the configured grant uplink transmission, or an identifier of the UE, or an identifier of a hybrid automatic repeat request (HARQ) process, or any combination thereof Dinan, see paragraph[0166], a wireless device may  receive at least one of the following on the PUCCH secondary cell: positive acknowledgement and negative acknowledgement, and the wireless device transmits  channel state information, and  a scheduling request to a base station, and when a wireless device receives negative acknowledgement for a previously transmitted information, the wireless device may transmit again the previous information transmitted, and  a base station may retransmit the same information for a received negative acknowledgement from a wireless device.  

Regarding claim 12: Dinan discloses the method of claim 11, further comprising:  receiving an acknowledgment message or a negative acknowledgement message corresponding to the configured grant uplink transmission in the first field; and  receiving the acknowledgment message or the negative acknowledgement message in the second field corresponding to a second configured grant uplink transmission ( Dinan, see paragraph[0166], a wireless device may transmit to indicate the status the received grant related to SCell of the following information: positive acknowledgement or negative acknowledgement, and transmits a channel state information, a scheduling request).  

Regarding claim 13: Dinan discloses the method of claim 1, further comprising:  receiving an ignore message in the group  common physical control channel indicating to ignore the group  common physical control channel (Dinan,  see paragraph[0115],  an RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g. to establish, modify and/or release RBs, to perform handover, to setup, modify, and/or release measurements, to add, modify, and/or release SCells), if the received RRC Connection Reconfiguration message includes the sCellToReleaseList, the UE may perform an SCell release. If the received RRC Connection Reconfiguration message includes the sCellToAddModList, the UE may perform SCell additions or modification, and note release in this case to revert to the previous configuration, which is equivalent to ignore of the instant application).  

Regarding claim 14: Dinan discloses the method for wireless communication at a base station, comprising:   transmitting group  common physical control channel signaling that configures configured grant uplink transmissions for a set of user equipment (UEs) (Dinan, see paragraph [0117], Cells may be grouped into multiple PUCCH groups, and one or more cell within a group may be configured with a PUCCH, for example, one SCell may belong to one PUCCH group, SCells with a configured PUCCH transmitted to a base station may be called a PUCCH SCell, and a cell group with a common PUCCH resource transmitted to the same base station may be called a PUCCH group and see paragraph [0100], a cell in PUCCH group has a downlink and an uplink carriers, may be assigned a physical cell ID and a cell index and  a UE determines the index of a cell from a synchronization signal transmitted on a downlink carrier) and  a UE receiving a configured grant uplink transmission in accordance with the group  common physical control channel signaling Dinan, see paragraph [0126], an SCell PUCCH may be realized using the concept of PUCCH groups through a grant, where aggregated cells are grouped into two or more PUCCH groups, a cell from a PUCCH group may be configured to carry a PUCCH, and  up to n carriers may be aggregated where n may be 16, 32, or 64, one SCell PUCCH (e.g. two PUCCH groups) may be configured, and a PUCCH group may be configured with multiple SCells PUCCH; 

However, Dinan does not explicitly teach indicates a field within a group common physical control channel that the plurality of UEs is to monitor; transmitting a control message in the group common physical control channel based at least in part on the Jo, see paragraph [0008], each UE receiving information on a payload size of a group common-PDCCH (GC-PDCCH) that the UE needs to monitor; transmitting a control message in the field within the group common physical control channel based at least in part on the transmitted group  common physical control channel signaling Jo, see paragraph [0008], each UE receiving information on a payload size of a group common-PDCCH (GC-PDCCH) that the UE needs to monitor, such as,  information on a control channel element (CCE) aggregation level of the GC-PDCCH that the UE needs to monitor, where monitoring the GC-PDCCH in a control  resource set (CORESET) is based on the information on the payload size of the GC-PDCCH and the information on the CCE aggregation level of the GC-PDCCH, and obtaining a slot format indication (SFI) from the GC-PDCCH)and the control message included in the field within the group common physical control channel(Jo, see paragraph [0008], each UE receiving information on a payload size of a group common-PDCCH (GC-PDCCH) that the UE needs to monitor, such as,  information on a control channel element (CCE) aggregation level of the GC-PDCCH that the UE needs to monitor, where monitoring the GC-PDCCH in a control  resource set (CORESET) is based on the information on the payload size of the GC-PDCCH and the information on the CCE aggregation level of the GC-PDCCH, and obtaining a slot format indication (SFI) from the GC-PDCCH)).It would have been obvious for one having ordinary level of skill  (Jo; [0136]).
 
Regarding claim 15:  Dinan discloses receiving a control message in the group  common physical control channel based at least in part on the configured grant uplink transmission. However, Dinan does not explicitly teach the method of claim 14, wherein transmitting the control message comprises: transmitting the control message that specifies an operation for a hybrid automatic repeat request (HARO) process corresponding to the configured grant uplink transmission, wherein the configured grant uplink transmission is received in accordance with the specified operation. However, Jo in the same or similar field of endeavor teaches the method of claim 14, wherein transmitting the control message comprises: transmitting the control message that specifies an operation for a hybrid automatic repeat request (HARO) process corresponding to the configured grant uplink transmission(Jo, see paragraph [0068] a GC-PDCCH may carry the SFI for a UL and a DL band, when SFI indicates D or U, transmission is only downlink or uplink respectively, and  the network may provide the UL timing (and/or HARQ-ACK timing) to the UE depending on the direction indicated by the SFI on the GC-PDCCH),, wherein the configured grant uplink transmission is received in accordance with the specified operation(Jo, see paragraph [0064], the network may dynamically provide not only the UL timing but also a HARQ-ACK timing to the UE in DCI). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Jo into Dinan’s system/method because it would allow resources available for the GC-PDCCH are fixed.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of the UE's decoding complexity (Jo; [0136]).

Regarding claim 17: Dinan discloses the method of claim 14, further comprising:  transmitting an acknowledgment message in the group  common physical control channel based at least in part on the configured grant uplink transmission (Dinan, see paragraph [0162], if SCell is a PUCCH SCell and PDCCH on an activated SCell in PUCCH cell group contains a message that indicates an uplink grant or downlink assignment.  

Regarding claim 18: Dinan discloses the method of claim 14, further comprising:  transmitting an activate message in the group  common physical control channel indicating that configured grant uplink transmission resources are active(Dinan, see paragraph [0112], FIG. 9, a configured uplink grant has initial state of deactivated,  an eNB transmits an activation command  to activate an SCell, a preamble  (Msg1) may be sent by a UE in response to a PDCCH activation message, and in response to the preamble message a random access response message, Msg2,  is sent from the UE after which the transmission resource is active and starts  transmission).  

Regarding claim 19: Dinan discloses the method of claim 14, further comprising:  transmitting a deactivate message in the group  common physical control channel indicating that configured grant uplink transmission resources are inactive (Dinan, see paragraph [0127], a newly added PUCCH SCell may be initially deactivated indicating resources of the group are inactive).  

Regarding claim 20: Dinan discloses the method of claim 14, further comprising:  transmitting an ignore message in the group  common physical control channel indicating to ignore the group  common physical control channel (Dinan,  see paragraph[0115],  an RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g. to establish, modify and/or release RBs, to perform handover, to setup, modify, and/or release measurements, to add, modify, and/or release SCells), if the received RRC Connection Reconfiguration message includes the sCellToReleaseList, the UE may perform an SCell release. If the received RRC Connection Reconfiguration message includes the sCellToAddModList, the UE may perform SCell additions or modification, and note release in this case to revert to the previous configuration, which is equivalent to ignore of the instant application). 

Regarding claim 21: Dinan discloses the method of claim 14, further comprising:  transmitting a negative acknowledgment message in the group  common physical control channel based at least in part on the configured grant uplink Dinan, see paragraph[0166], a wireless device may transmit and receive at least one of the following on the PUCCH secondary cell: positive acknowledgement and negative acknowledgement, and the wireless device transmits  channel state information, and  a scheduling request to a base station, and when a wireless device receives negative acknowledgement for a previously transmitted information, the wireless device may transmit again the previous information transmitted, a base station may retransmit for received negative acknowledgement from a wireless device).  

Regarding claim 22: Dinan discloses the method of claim 14, further comprising:  transmitting a control message in a field within the group  common physical control channel based at least in part on the group  common physical control channel signaling (Dinan,  see paragraph [0117], Cells may be grouped into multiple PUCCH groups, and one or more cell within a group may be configured with a PUCCH, for example, one SCell may belong to one PUCCH group, SCells with a configured PUCCH transmitted to a base station may be called a PUCCH SCell, and a cell group with a common PUCCH resource transmitted to the same base station may be called a PUCCH group).   

Regarding claim 26: Dinan discloses the method of claim 25, further comprising:  transmitting an acknowledgment message or a negative acknowledgement Dinan, see paragraph[0166], a both a base station and wireless device may transmit positive acknowledgement or negative acknowledgement to indicated the status of  the received  message and see paragraph[0123], an SCell may belong to one PUCCH group, when one SCell belongs to a PUCCH group, ACK/NACK or CSI for that SCell may be transmitted over the PUCCH in that PUCCH group (over PUCCH SCell or PUCCH PCell) ).  

Regarding claim 27: Dinan discloses the method of claim 14, further comprising:  configuring a first UE of a  plurality  of UEs and a second UE of the set of UEs to monitor a field within the group  common physical control channel (Dinan,  see paragraph [0120], FIG. 10, a PUCCH transmission to a base station on two serving cells may be realized through a grant as shown in FIG. 10, a first group of cells may employ a PUCCH on the PCell and may be called PUCCH group 1 or a primary PUCCH group and first UE may belong to this group, a second group of cells may employ a PUCCH on an SCell and may be called PUCCH group 2 or a secondary PUCCH group and the second UE may belong to this group, and one, two or more PUCCH groups may be configured, cells may be grouped into two PUCCH groups, and each PUCCH group may include a cell with PUCCH resources, a PCell may provide PUCCH resources for the primary PUCCH group and an SCell in the secondary PUCCH group may provide PUCCH resources for the cells in the secondary PUCCH group and when cross-carrier scheduling between cells in different PUCCH groups is not configured, ACK/NACK on PHICH channel may be limited within a PUCCH group).  

Regarding claim 28: Dinan discloses the method of claim 27, further comprising:  receiving a second configured grant uplink transmission from the second UE within a time period in which the configured grant uplink transmission is received from the first UE (Dinan, see paragraph[0090], FIG. 2, Downlink and uplink transmissions may be organized with subframe durations and may be separated in the frequency domain, slot(s) may include a plurality of OFDM symbols, the number of OFDM symbols in a slot may depend on the cyclic prefix length and subcarrier spacing;   determining that the field of the group  common physical control channel is jointly assigned to provide feedback to each of the first UE and the second UE( see paragraph [0117], in a physical control group one, two or more cells may be configured with PUCCH resources for transmitting feedback or CSI/ACK/NACK to a base station ); and  transmitting an acknowledgment message or a negative acknowledgement message based at least in part on whether decoding of the configured grant uplink transmission and the second configured grant uplink transmission is successful Dinan, see paragraph[0166], a wireless device may transmit and receive the following information to indicate the status of a received or a transmitted message: positive acknowledgement and negative acknowledgement).  

Regarding claim 29: Dinan discloses an apparatus for wireless communication at a user equipment (UE), comprising: comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive group common  physical control channel signaling that configures configured grant uplink transmissions for a plurality of UEs that includes the UE and transmit a configured grant uplink transmission in accordance with the group  common physical control channel signaling (Dinan,  see paragraph [0120], FIG. 10, a PUCCH transmission to a base station on two serving cells may be realized through a grant as shown in FIG. 10, a first group of cells may employ a PUCCH on the PCell and may be called PUCCH group 1 or a primary PUCCH group, a second group of cells may employ a PUCCH on an SCell and may be called PUCCH group 2 or a secondary PUCCH group, and one, two or more PUCCH groups may be configured, cells may be grouped into two PUCCH groups, and each PUCCH group may include a cell with PUCCH resources, a PCell may provide PUCCH resources for the primary PUCCH group and an SCell in the secondary PUCCH group may provide PUCCH resources for the cells in the secondary PUCCH group and when cross-carrier scheduling between cells in different PUCCH groups is not configured, ACK/NACK on PHICH channel may be limited within a PUCCH group).

However, Dinan does not explicitly teach indicates a field within a group common physical control channel that the plurality of UEs is to monitor; receive a control message in the field within the group common physical control channel based at least in Jo, see paragraph [0008], each UE receiving information on a payload size of a group common-PDCCH (GC-PDCCH) that the UE needs to monitor); receive a control message in the field within  the group common physical control channel based at least in part on the received group  common physical control channel signaling (Jo, see paragraph [0008], each UE receiving information on a payload size of a group common-PDCCH (GC-PDCCH) that the UE needs to monitor; and the control message included in the field within  the group common physical control channel (Jo, see paragraph [0064], the network may dynamically provide the UL timing and also a HARQ-ACK timing to the UE in DCI).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Jo into Dinan’s system/method because it would allow resources available for the GC-PDCCH are fixed.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of the UE's decoding complexity (Jo; [0136]).

Regarding claim 30: Dinan discloses  an apparatus for wireless communication at a base station, comprising:  a processor, memory in electronic communication with the processor; and  instructions stored in the memory and executable by the processor to cause the apparatus to:  transmit group  common physical control channel signaling that Dinan,  see paragraph [0120], FIG. 10, a PUCCH transmission to a base station on two serving cells may be realized through a grant as shown in FIG. 10, and see paragraph[0123], a PUCCH group may be a group of serving cells configured by a RRC and use the same serving cell in the group for transmission of a PUCCH, an SCell may belong to one PUCCH group, when one SCell belongs to a PUCCH group, ACK/NACK or CSI for that SCell may be transmitted over the PUCCH in that PUCCH group (over PUCCH SCell or PUCCH PCell), a PUCCH SCell may be employed for UCI transmission of SCells in the corresponding PUCCH group ); and  receive a configured grant uplink transmission in accordance with the  group  common physical control channel signaling (Dinan,  see paragraph [0120], FIG. 10, a PUCCH transmission to a base station on two serving cells may be realized through a grant as shown in FIG. 10, a first group of cells may employ a PUCCH on the PCell and may be called PUCCH group 1 or a primary PUCCH group, a second group of cells may employ a PUCCH on an SCell and may be called PUCCH group 2 or a secondary PUCCH group )

However, Dinan does not explicitly teach and indicates  a field within a group common physical control channel that the plurality of UEs is to monitor; transmitting a control message in the field within the group common physical control channel based at least in part on the transmitted group  common physical control channel signaling; and the control message included in the group common physical control channel. However, Jo in the same or similar field of endeavor teaches  indicates a group common physical Jo, see paragraph [0008], each UE receiving information on a payload size of a group common-PDCCH (GC-PDCCH) that the UE needs to monitor); transmitting a control message in the group common physical control channel based at least in part on the transmitted group  common physical control channel signaling (Jo, see paragraph [0008], each UE receiving information on a payload size of a group common-PDCCH (GC-PDCCH) that the UE needs to monitor, such as,  information on a control channel element (CCE) aggregation level of the GC-PDCCH that the UE needs to monitor, where monitoring the GC-PDCCH in a control  resource set (CORESET) is based on the information on the payload size of the GC-PDCCH and the information on the CCE aggregation level of the GC-PDCCH, and obtaining a slot format indication (SFI) from the GC-PDCCH); and the control message included in the field within the group common physical control channel(Jo, see paragraph [0064], the network may dynamically provide the UL timing and also a HARQ-ACK timing to the UE in DCI ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Jo into Dinan’s system/method because it would allow resources available for the GC-PDCCH are fixed.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of the UE's decoding complexity (Jo; [0136]).


Claims 9, 11 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190349177 to Dinan  in view of  US. Pub. 20200260417 to Jo (hereinafter “Jo”) and the combination of Dinan and Jo is further combined with US. Pub. 20120028668 to Lee (hereinafter “Lee”).



Regarding claim 9: Dinan discloses receiving a control message in the group  common physical control channel based at least in part on the configured grant uplink transmission. However, Dinan does not explicitly teach the method of claim 2, further comprising:  applying an input to a hash function to identify a field within the group  common physical control channel and decoding the field to obtain a control message. However, Lee in the same or similar field of endeavor teaches the method of claim 1, further comprising:  applying an input to a hash function to identify a field within the group  common physical control channel and decoding the field to obtain a control message (Lee, see paragraphs  [0083], FIG. 1, and  FIG. 4,  a base station applies a hash function  to map  control channel candidates on a device served by a base station (cell) served by member of  a PUCCH group, a control channel constitutes aggregated CCEs, and the number of CCEs can be influenced by constant values such as downlink system bandwidth, a number of base station transmit antennas, and a number of downlink ACK/NACK channels for supporting uplink HARQ, and the control region information in which the values change every subframe as unit of time for scheduling). In view of the above, having the method of Dinan and then 

Regarding claim 11: Dinan discloses receiving a control message in the group  common physical control channel based at least in part on the configured grant uplink transmission. However, Dinan does not explicitly teach the method of claim 2, further comprising:  applying an identifier of a first hybrid automatic repeat request (HARQ) process to a hash function to identify a first field within the group physical control channel; and applying an identifier of a second HARQ process to the hash function to identify a second field within the group physical control channel. However, Lee in the same or similar field of endeavor teaches the method of claim 1, further comprising:  applying an identifier of a first hybrid automatic repeat request (HARQ) process to a hash function to identify a first field within the group  common physical control channel, and applying an identifier of a second HARQ process to the hash function to identify a second field within the group  common physical control channel (Lee, see paragraphs [0138-0144] a device  receives a number of available CCEs and determines a control channel candidate and assigns hash values (see paragraphs [0075-0076]), the controller generates DCI of the user equipment according to the scheduling result of the scheduler, the scrambler  performs scrambling on the control information with the identifier of the subframe in which the data channel indicating the control information of the corresponding user equipment is transmitted, i.e.,  the control channel is transmitted in at least two subframes, and the CCE mapper maps the control information to the control channel selected by the controller among the control channel candidates determined by the hash function). In view of the above, having the method of Dinan and then given the well-established teaching of Jo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Jo as modified by Lee within the system of Dinan because it would allow improve efficiency of a resource usage. Furthermore, both references deal with same field of endeavor, thus modification of Dinan  by Jo  as modified by Lee  would have been to  improve efficiency of a resource usage  by enabling low aggregation level  for a UE with good or bad channel condition  as disclosed in Lee para 0024.

Regarding claim 23: Dinan discloses receiving a control message in the group common physical control channel based at least in part on the configured grant uplink transmission. However, Dinan does not explicitly teach the method of claim 15, further comprising:  applying an input to a hash function to identify a field within the group common physical control channel field; and transmitting a control message in the field. However, Lee in the same or similar field of endeavor teaches the method of claim 14, further comprising:  applying an input to a hash function to identify a field within the group  common physical control channel field (Lee, see paragraphs [0138-0144] a  device belonging to PUCCH group receives a number of available CCEs and determines a control channel candidate and assigns hash function values, the controller generates DCI of the user equipment according to the scheduling result of the scheduler, the scrambler  performs scrambling on the control information with the identifier of the subframe generated by the hash function in which the data channel indicating the control information of the corresponding user equipment); and transmitting a control message in the field (Lee, see paragraphs [0138-0144], the control channel is transmitted in at least two subframes, and the CCE mapper maps the control information to the control channel selected by the controller among the control channel candidates determined by the hash function for the device and transmit the control message). In view of the above, having the method of Dinan and then given the well-established teaching of Jo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Jo as modified by Lee within the system of Dinan because it would allow improve efficiency of a resource usage. Furthermore, both references deal with same field of endeavor, thus modification of Dinan  by Jo  as modified by Lee  would have been to  improve efficiency of a resource usage  by enabling low aggregation level  for a UE with good or bad channel condition  as disclosed in Lee para 0024.

Regarding claim 24: Dinan discloses receiving a control message in the group common physical control channel based at least in part on the configured grant uplink transmission. However, Dinan does not explicitly teach the method of claim 23, wherein Lee, see paragraphs [0138-0144] a hash function device  receives a number of available CCEs and a number of PDCCHs from the controller, determines a control channel candidate and assigns values) see paragraph[0093], when the control channel is transmitted in at least two subframes, the control information is scrambled using the identity number of the last subframe). In view of the above, having the method of Dinan and then given the well-established teaching of Jo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Jo as modified by Lee within the system of Dinan because it would allow improve efficiency of a resource usage. Furthermore, both references deal with same field of endeavor, thus modification of Dinan  by Jo  as modified by Lee  would have been to  improve efficiency of a resource usage  by enabling low aggregation level  for a UE with good or bad channel condition  as disclosed in Lee para 0024.

Regarding claim 25:  Dinan discloses receiving a control message in the group common physical control channel based at least in part on the configured grant uplink (Lee, see paragraphs [0138-0144] a hash function device  receives a number of available CCEs and a number of PDCCHs from the controller, determines a control channel candidate and assigns values, the controller generates DCI of the user equipment according to the scheduling result of the scheduler, the scrambler  performs scrambling on the control information with the identifier of the subframe in which the data channel indicating the control information of the corresponding user equipment is transmitted, i.e.,  the control channel is transmitted in at least two subframes, and the CCE mapper maps the control information to the control channel selected by the controller among the control channel candidates determined by the hash function device since HARQ applies for each UE and the HARQ as a control channel candidate is mapped for each UE as disclosed in paragraphs [0138-0144]). In view of the above, having the method of Dinan and then given the well-established teaching of Jo, it would have been obvious to one having .
  





Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. See below:

Applicant argues that receiving group physical control channel signaling that configures configured grant uplink transmissions for a plurality of UEs that includes the UE and indicates afield within a group common physical control channel that the UE of the plurality of UEs is to monitor; receiving a control message in the field within the group common physical control channel based at least in part on the received group physical control channel signaling; and transmitting a configured grant uplink transmission in accordance with the group physical control channel 

Examiner respectfully disagrees with applicant regarding the above statement, Dinan, the primary reference, in paragraph [0117] discloses cells may be grouped into multiple PUCCH groups, and one or more cell within a group may be configured with a PUCCH, for example, one SCell may belong to one PUCCH group, SCells with a configured PUCCH transmitted to a base station may be called a PUCCH SCell, and a cell group with a common PUCCH resource transmitted to the same base station may be called a PUCCH group and also Dinan in paragraph [0100] discloses a cell in PUCCH group has a downlink and an uplink carriers, may be assigned a physical cell ID and a cell index and  a UE determines the index of a cell from a synchronization signal transmitted on a downlink carrier, this indicates each cell is configured to serve multiple UEs, and in a group there are cells configured for uplink and downlink transmission. The secondary reference prior art, Jo, in paragraph [0008] discloses that each UE receiving information on a payload size of a group common-PDCCH (GC-PDCCH) that the UE needs to monitor, such as,  information on a control channel element (CCE) aggregation level of the GC-PDCCH that the UE needs to monitor, where monitoring the GC-PDCCH in a control  resource set (CORESET) 

Applicant argues that Dinan failed to teach receiving the control message that specifies an operation for a hybrid automatic repeat request (HARQ) process corresponding to the configured grant uplink transmission, wherein the configured grant uplink transmission is transmitted in accordance with the specified operation.

Examiner respectfully disagrees with applicant Jo, the secondary reference prior art  in paragraph  [0068]  teaches a GC-PDCCH may carry the SFI for a UL and a DL band, when SFI indicates D or U, transmission is only downlink or uplink respectively, and  the network may provide the UL timing (and/or HARQ-ACK timing) to the UE depending on the direction indicated by the SFI on the GC-PDCCH), and in paragraph [0064] teaches  the network may dynamically provide not only the UL timing but also a HARQ-ACK timing to the UE in DCI. Timing is associated with resource allocation.

.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476